PER CURIAM.
This case arose out of a collision between two automobiles at a street intersection. From a jury verdict in favor of appellee, appellant appeals. Flis sole contention is that the trial judge erred in refusing to instruct the jury on the doctrine of last clear chance.
It would serve no useful purpose to set forth the evidence with regard to negligence and contributory negligence. We have examined the record and conclude that the trial judge had no alternative on the evidence presented but to deny the requested instruction.
Affirmed.